Mr. Justice Gary delivered the opinion of the Court. The appellee sued' the appellant for damages for an alleged improper discharge of the appellee from the services of the appellant. The conflicting evidence fills eight pages of the printed abstract. When the evidence was in, the court allowed the counsel of the appellant only five minutes to address the jury, and to that limit the appellant excepted. The right to open and close an argument before a jury is regarded as important and error may be committed in de. nying it. Carpenter v. First Nat. Bk., 19 Ill. App. 549. The limit in this case in effect cut off any substantial presentation of reasons for a verdict in favor of the appellant. It is not too much to say of the evidence that such a verdict would not have been inconsistent with it. The judgment is reversed and the cause remanded.